Almand, Justice.
The exception here is to an order granting an interlocutory injunction, on the petition of Mrs. Betty W. Hunter, as the owner of an improved lot of real estate, against Joseph Rinzler and another, the owners of an adjoining and higher lot, alleging that the defendants were maintaining a continuing nuisance on their lot by increasing the flow of surface waters on their lot by artificial means, to the injury of her property. The pleadings are essentially the same as in the case of Rinzler v. Folsom, ante, and the evidence adduced at the hearing is the same as in the Folsom case. The rulings there *554made are controlling here. ' Held: It was not error to grant an interlocutory injunction.
No. 18049.
Submitted January 15, 1953
Decided February 9, 1953—
Rehearing denied February 25,- 1953.
B. Hugh Burgess and James M. Roberts, for plaintiffs in error.
Camp & Camp., Ben J. Camp, John Wesley Weekes, and Weekes & Candler, contra.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J. and Wyatt, J., not participating; and Head, J., disqualified.